NO. 12-19-00215-CR

                          IN THE COURT OF APPEALS

              TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

 CLINTON RYAN WARD,                               §      APPEAL FROM THE 114TH
 APPELLANT

 V.                                               §      JUDICIAL DISTRICT COURT

 THE STATE OF TEXAS,
 APPELLEE                                         §      SMITH COUNTY, TEXAS

                                  MEMORANDUM OPINION
                                      PER CURIAM
       On June 3, 2019, Clinton Ryan Ward, acting pro se, filed a notice of appeal regarding trial
court cause number 114-1505-18. On August 15, the Smith County District Clerk filed a record
with this Court. The record demonstrates that on July 26, the State filed a motion to dismiss cause
number 114-1505-18. The trial court signed an order of dismissal on July 29.
       In criminal cases, unless expressly authorized by statute, appellate courts have jurisdiction
to review only final judgments. See Abbott v. State, 271 S.W.3d 694, 696–97 (Tex. Crim. App.
2008) (standard for determining jurisdiction is not whether appeal is precluded by law but whether
appeal is authorized by law); see also Young v. State, No. 12-06-00189-CR, 2006 WL 1699585,
at *1 (Tex. App.—Tyler June 21, 2006, no pet.) (mem. op. not designation for publication). An
order dismissing an indictment is not an order from which an appellant may appeal. Petty v. State,
800 S.W.2d 582, 584 (Tex. App.—Tyler 1990, no writ); see Sinclair v. State, No. 01-18-00479-
CR, 2018 WL 4132258, at *1 (Tex. App.—Houston [1st Dist.] Aug. 30, 2018, no pet.) (mem. op.,
not designated for publication); see also Meeks v. State, No. 14-14-00497-CR, 2014 WL 3843821,
at *1 (Tex. App.—Houston [14th Dist.] Aug. 5, 2014, no pet.) (mem. op., not designated for
publication); Bohannan v. State, 352 S.W.3d 47, 48 (Tex. App.—Fort Worth 2011, pet. ref’d).
Accordingly, there is no judgment of conviction in trial court cause number 114-1505-18; thus, we
have no jurisdiction to consider Appellant’s appeal in this case. Consequently, we dismiss this
appeal for want of jurisdiction.
Opinion delivered September 11, 2019.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)


                                                          2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                        SEPTEMBER 11, 2019


                                         NO. 12-19-00215-CR


                                     CLINTON RYAN WARD,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                           Appellee


                                Appeal from the 114th District Court
                         of Smith County, Texas (Tr.Ct.No. 114-1505-18)

                    THIS CAUSE came on to be heard on the appellate record, and the same being
considered, it is the opinion of this Court that it is without jurisdiction of the appeal, and that the
appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that this
appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision be
certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.